                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

MELISSA DAVIS                                                                       PLAINTIFF

VS.                                   3:21-CV-00096-BRW

UNITED STATES of AMERICA                                                         DEFENDANT

                                            ORDER

       Pending are Defendant’s Motion to Dismiss (Doc. No. 9), Plaintiff’s Motion for Leave to

Conduct Jurisdictional Discovery (Doc. No. 17) and Plaintiff’s Motion for Leave to File a Reply

(Doc. No. 22). The parties have responded and Defendant has replied.1 The motion to dismiss is

DENIED without prejudice. The motion for limited jurisdictional discovery is GRANTED. The

motion for leave to file a reply is DENIED as MOOT.

I.     BACKGROUND

        This case involves a motor vehicle accident that occurred in Ash Flat, Arkansas on

March 17, 2018.2 Plaintiff contends that Judith Alexander negligently operated her vehicle and

caused the accident.3

       On March 5, 2021, Plaintiff filed her Complaint in the Circuit Court of Sharp County,

Arkansas.4 On May 14, 2021, Ms. Alexander filed a notice of removal of the Complaint from

Sharp County Circuit Court because the Acting U.S. Attorney certified that she was acting

within her scope of employment as a rural carrier with the United States Postal Service



       1
        Doc. Nos. 15, 20, 21.
       2
        Doc. No. 2, p. 1
       3
        Id.
       4
        Doc. No. 2.

                                                1
(“USPS”) at the time of the accident.5 On May 17, 2021, Ms. Alexander filed a motion for

substitution of parties to substitute the United States for her as Defendant in this case, which I

granted.6

       On May 18, 2021, Defendant filed its motion to dismiss.7 Defendant contends that

because Ms. Alexander was acting within her scope of employment, the Federal Tort Claims Act

(“FTCA”)8 applies to Plaintiff’s claim. Since Plaintiff failed to submit a timely administrative

claim with the USPS, Defendant argues her claim should be dismissed under Rule 12(b)(2) for

lack of subject matter jurisdiction.

       In response, Plaintiff contests the Acting U.S. Attorney’s scope of employment

certification and contends that limited jurisdictional discovery is warranted.9 I agree.

II.    APPLICABLE LAW

       Under 28 U.S.C. § 2679 (the Westfall Act), when a federal employee is sued in a state

court, the Attorney General reviews the case to determine if the employee was acting within the

scope of her employment when the alleged tortious conduct occurred.10 The Attorney General

has delegated this responsibility and authority to the United States Attorney for the district where

the state complaint was filed.11




       5
        Doc. No. 1.
       6
        Doc. Nos. 7, 8.
       7
        Doc. No. 9.
       8
        28 U.S.C. §§ 2671-80.
       9
        Doc. Nos. 15, 16.
       10
            28 U.S.C. § 2679(d)(2).
       11
            28 U.S.C. § 510; 28 C.F.R. § 15.3.

                                                  2
        If the U.S. Attorney, acting on behalf of the Attorney General, concludes the sued

employee was acting within the scope of her federal employment during the incidents alleged in

Plaintiff’s complaint, the government (1) removes the case to federal court and then (2) files a

certification (often called a Westfall certification) and notifies the district court that the United

States should be substituted as party defendant for the federal employee.12

28 U.S.C.A. § 2679(d)(2)provides that:

        Upon certification by the Attorney General that the defendant employee was acting
        within the scope of [her] office or employment at the time of the incident out of
        which the claim arose, any civil action or proceeding commenced upon such claim
        in a State court shall be removed without bond at any time before trial by the
        Attorney General to the district court of the United States for the district and division
        embracing the place in which the action or proceeding is pending . . . . This
        certification of the Attorney General shall conclusively establish scope of office or
        employment for purposes of removal.13

        Here, the Acting U.S. Attorney for the Eastern District of Arkansas has filed a

certification stating that at the time of the accident , Ms. Alexander was acting within the scope

of her federal employment. For the purposes of removal only, this certification conclusively

vests this court with subject matter jurisdiction over Plaintiff’s claim.14

        The certification also serves as prima facie evidence that the Ms. Alexander was acting

within the scope of her employment during the acts alleged in Plaintiff’s Complaint.15 However,




        12
        Heuton v. Anderson, 75 F.3d 357, 359–60 (8th Cir. 1996) (interpreting 28 U.S.C. §
2679(d)(1-2).
        13
             28 U.S.C. § 2679(d)(2) (emphasis added).
        14
        See Osborn v. Haley, 549 U.S. 225, 242 (2007); Gutierrez de Martinez v. Lamagno, 515
U.S. 417, 435 (1995) (interpreting 28 U.S.C. § 2679(d)(2).
        15
             Anthony v. Runyon, 76 F.3d 210, 213 (8th Cir. 1996).

                                                   3
it does not conclusively establish that the United States should be substituted as party

defendant.16

       Since Plaintiff challenges the certification, I must independently review the case and

determine whether the defendant was acting within the scope of her employment at the time of

the accident.17 “If [I] find that the employee was acting outside of the scope of [her]

employment,[I] must refuse to substitute the United States. If [I] agree with the certification, then

the case proceeds against the United States under the FTCA.”18 Here, the certification issue is

crucial at this stage because the FTCA requires Plaintiff to bring an administrative claim before

pursuing a lawsuit19 and the two-year time limit for her to file an administrative claim has

expired unless equitable tolling applies.20

       When challenging the Attorney General’s scope of employment certification, Plaintiff

bears the burden of proof.21 In meeting this burden, she cannot rely solely on the allegations in

the Complaint. She must offer evidence of specific facts rebutting the Defendant’s claim that the

sued federal employee was acting within the scope of her employment. The scope of

employment issue is determined by applying the state law of the forum state.22




       16
            Heuton, 75 F.3d at 360 (citing Martinez v. Lamagno, 515 U.S. 417 (1995)).
       17
            Id.
       18
        28 U.S.C. § 2679(d)(4); Heuton, 75 F.3d at 359; Anthony, 76 F.3d at 213; Brown v.
Armstrong, 949 F.2d 1007 (1991).
       19
            See Mader v. United States, 654 F.3d 794, 805 (8th Cir. 2011).
       20
            See United States v. Kwai Fun Wong, 575 U.S. 402, 410 (2015).
       21
            Heuton, 75 F.3d at 359.
       22
         Larsen v. Frederiksen, 277 F.3d 1040, 1041 (8th Cir. 2002) (citing Lawson v. United
States, 103 F.3d 59, 60 (8th Cir. 1996)); Brown, 949 F.2d at 1012.

                                                  4
       Under Arkansas law, the conduct of an employee is within the scope of employment if

(1) the employees is engaged in the employer’s services, (2) the act pertains to the particular

duties of that employment, and (3) it is for the benefit of the employer.23 However, if the

employee completely abandons the employer’s business and pursues her own personal benefit,

the employer is not responsible.24

III.   DISCUSSION

       Plaintiff requests leave to conduct limited jurisdictional discovery to determine whether

Ms. Alexander was acting within her scope of employment at time of the accident. She proposes

using interrogatories, requests for production, and limited depositions. Plaintiff says that the

following relevant facts can be determined through this discovery:

       (1) Whether Judith Alexander was acting within the course of her employment with
       USPS at the time of the accident in question.

       (2) Whether the Ash Flat postmaster, or relevant Postal employee/supervisor was
       aware at the time of the accident, or any time thereafter, that Defendant Judith
       Alexander intended to claim she was within the course and scope of her employment
       during the accident in question and related matters.

       (3) Discovery form Judith Alexander’s liability insurance carrier, Shelter insurance
       Company, relating to their documented acceptance of liability and suggestion of
       negotiation with Plaintiff’s counsel.

       (4) Discovery of any statement made by Judith Alexander to her liability insurance
       carrier having discussed whether or not she was working within the course and scope
       of her employment with the Unites States Postal Service at the time of the wreck.

       (5) Whether the required United States Postal Service post-accident documentation
       concerning the accident in question was generated, documented, retained, filed, or
       otherwise exists, and whether any such documentation is claimed to have been
       provided to the Plaintiff.



       23
         Kidd v. Townsley, No. 4:12-CV-4105, 2013 WL 4805670, at 4 (W.D. Ark. Sept. 9,
2013) (citing Davis v. Kukar, 357 S.W.2d 275, 277 (1962)).
       24
            Id.

                                              5
        (6) When and how Shelter Mutual Insurance Company became aware that Judith
        Alexander would claim that she was acting within the course and scope of her
        employment with the USPS.25


        As part of its response to Plaintiff’s jurisdictional discovery request, Defendant filed

affidavits from Ms. Alexander and her USPS supervisor Michael McSpadden to answer some of

Plaintiff’s questions.26 Ms. Alexander testified that she “had delivered mail at 15 Martin Circle

and proceeded to the intersection with Arnhart Street” immediately before the accident with

Plaintiff.27 Ms. Alexander asserts that her vehicle had several U.S. Mail signs on it and supplied

a picture showing these markings.28 Mr. McSpadden testified he was called out to the scene and

investigated the accident as her direct supervisor.29 After his investigation, Mr. McSpadden

determined that Ms. Alexander was on her route and delivering mail when the accident

occurred.30 Mr. McSpadden also provided the completed USPS accident forms documenting the

incident.31

        Plaintiff points out that the police incident and case reports did not indicate that Ms.

Alexander was delivering mail when the accident occurred.32 Plaintiff also contends that




        25
             Doc. No. 17.
        26
             Doc. Nos. 20-1, 20-2.
        27
             Doc. No. 20-1, p. 1.
        28
             Id. at 3-4.
        29
             Doc. No. 20-2, p. 1.
        30
             Id. at 1-2.
        31
             Id. at 3-6.
        32
             Doc. Nos 15-3, 15-.4

                                                  6
correspondence with Ms. Alexander’s insurance carrier failed to indicate that she was working as

a postal employee when the accident occurred..33

       The scope of employment issue is still in dispute. I find the current record is insufficient

to determine what Ms. Alexander was doing at the time of the accident. Accordingly, Plaintiff is

permitted to conduct limited jurisdictional discovery on this issue.

                                         CONCLUSION

       Based on the above findings of fact and conclusions of law, Defendant’s Motion to

Dismiss (Doc. No. 9) is DENIED without prejudice. Plaintiff’s Motion for Leave to Conduct

Jurisdictional Discovery (Doc. No. 17) is GRANTED. Plaintiff’s Motion for Leave to File a

Reply (Doc. No. 22) is DENIED as MOOT

       IT IS SO ORDERED this 23rd day of June , 2021.


                                              Billy Roy Wilson___________________
                                              UNITED STATES DISTRICT JUDGE




       33
            Doc. Nos. 15-1, 15-2.

                                                 7
